In a negligence action to recover damages for personal injuries, etc., the defendant Jonas Equities, Inc., appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Kings County (Scholnick, J., at trial on issue of liability; Bernstein, J., at trial on the issue of damages), dated November 4, 1985, as, upon jury verdicts on the issues of liability and damages, is in favor of the plaintiff Providence Saia and against it in the principal sum of $46,875, and in favor of the plaintiff Rosario Saia and against it in the principal sum of $3,500.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Where, as here, a theory of liability submitted to the jury is *622that the appellant itself created a dangerous condition which led to the plaintiff Providence Saia’s injury, notice is not an essential part of the cause of action (see, Lewis v Metropolitan Transp. Auth., 64 NY2d 670, affg 99 AD2d 246, 249-250, on opn at App Div; Safran v Man-Dell Stores, 106 AD2d 560, 562; 1 NY PJI 2d, at 274). Therefore, given the facts of this case, the plaintiffs sufficiently established a prima facie case of negligence against the appellant for the trial court to submit this case to the jury (see, Akins v Glens Falls City School Dist., 53 NY2d 325, 333, rearg denied 54 NY2d 831; Basso v Miller, 40 NY2d 233, 241). Bracken, J. P., Brown, Niehoff and Kooper, JJ., concur.